                                                                       USDC SDNY
                                                                       DOCUMENT
                                                                       ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT
                                                                       DOC #: _________________
SOUTHERN DISTRICT OF NEW YORK
                                                                       DATE FILED: 1/8/2020
------------------------------------------------------------------X
RANDALL WILTZ,                                                    :
                                                                  :
                                                        Plaintiff,:
                                                                  :       1:19-cv-03406-GHW
                              -against-                           :
                                                                  :             ORDER
  NEW YORK UNIVERSITY; FRANKLIN DIAZ; :
  ERIN LYNCH; COLLINS BUILDING                                    :
  SERVICES, LLC; ANGEL PERLAZA;                                   :
  CUSHMAN & WAKEFIELD, INC.; MICHAEL :
  BRODERICK,                                                      :
                                                                  :
                                                   Defendants.:
------------------------------------------------------------------X

          GREGORY H. WOODS, United States District Judge:
          On January 7, 2020 at 12:55 p.m., counsel for Defendants emailed the Court the letter

application for an extension of time to object to the Magistrate Judge Aaron’s Report and

Recommendation, attached to this order as Exhibit A. Although the letter is addressed to the Court

and dated December 30, 2019, prior to defense counsel’s email, the Court had not received this

letter.

          “It is well established that a court is ordinarily obligated to afford a special solicitude to pro

se litigants.” Tracy v. Freshwater, 623 F.3d 90, 101 (2d Cir. 2010). In this case, however, Mr. Wiltz is a

lawyer. And the Second Circuit has stated that “a lawyer representing himself ordinarily receives no

such solicitude at all.” Id. at 102. A plaintiff is ordinarily afforded fourteen days to object to a

Magistrate Judge’s Report and Recommendation. See 28 U.S.C. § 636(b)(1). Because Mr. Wiltz was

served a copy of the Report and Recommendation by mail on December 26, 2019, another three

days were added to the period of time he had to respond. Fed. R. Civ. P. 6(a), (d). And because that

period of seventeen days expired on a Sunday, Fed. R. Civ. P. 6(a)(1)(C) permitted Mr. Wiltz yet

another day to file his objections—culminating in a deadline of January 13, 2020 for any objections
to the Report and Recommendation. Although Mr. Wiltz asserts that he was out of town until

January 2, 2020, this would still provide him with eleven days to object following his return. The

Court therefore denies Plaintiff’s application for an extension of time.

        The Clerk of Court is directed to mail Plaintiff a copy of this order by first class and certified

mail.

        SO ORDERED.
                                                           _____________________________
Date: January 8, 2020                                          GREGORY H. WOODS
      New York, NY                                             United States District Judge
EXHIBIT A
